IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


SAMUEL PARKER,                                 : No. 4 WM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
PENNSYLVANIA BOARD OF PROBATION                :
AND PAROLE,                                    :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of March, 2020, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.